United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 23, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 05-30242
                        Conference Calendar



LARRIANTE SUMBRY,

                                    Petitioner-Appellant,

versus

GARY CITY POLICE; CECIL DAVIS,

                                    Respondents-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                        USDC No. 2:05-CV-75
                       --------------------

Before GARZA, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Larriante Sumbry, Indiana prisoner # 965137, appeals the

denial of his 28 U.S.C. § 2241 petition which the district court

construed as a motion under 28 U.S.C. § 2255 and dismissed for

lack of jurisdiction.   Sumbry does not set forth argument citing

to the record and fails to identify error in the district court’s

determinations and conclusions.   When an appellant fails to

identify error in the district court’s decision, it is as if the

appellant had not appealed that judgment.     See Brinkmann v.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-30242
                                -2-

Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.

1987).   Sumbry’s appeal is therefore DISMISSED as frivolous.   See

5TH CIR. R. 42.2; Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983).